Exhibit 10.53
EXECUTION COUNTERPART
 
AMENDMENT TO
LOAN AGREEMENT, SECURITY AGREEMENT AND AIRCRAFT MORTGAGE
dated as of October 20, 2008,
between
US AIRWAYS GROUP, INC.,
as Borrower,
certain subsidiaries of the Borrower
and
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



AMENDMENT TO LOAN AGREEMENT, SECURITY AGREEMENT AND AIRCRAFT
MORTGAGE
          AMENDMENT NO. 3 TO LOAN AGREEMENT, dated as of October 20, 2008,
between US AIRWAYS GROUP, INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower signatory hereto and CITICORP NORTH AMERICA, INC.
(“Citicorp”), as administrative agent and collateral agent for the Lenders (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), AMENDMENT NO. 1 TO SECURITY AGREEMENT, dated as of
October 20, 2008, between the Borrower, certain Subsidiaries of the Borrower
signatory hereto and the Administrative Agent and, AMENDMENT NO. 1 TO AIRCRAFT
MORTGAGE, dated as of October 20, 2008, between the Borrower, certain
Subsidiaries of the Borrower signatory hereto and the Administrative Agent
(collectively, the “Amendment”).
          WHEREAS, the Borrower, the direct and indirect Subsidiaries of the
Borrower party thereto, the Lenders and the Administrative Agent entered into
the Loan Agreement, dated as of March 23, 2007 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Loan Agreement”);
          WHEREAS, the Borrower, the direct and indirect Subsidiaries of the
Borrower party thereto and the Administrative Agent entered into the Security
Agreement, dated as of March 23, 2007 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Security Agreement”);
          WHEREAS, the Borrower, the direct and indirect Subsidiaries of the
Borrower party thereto and the Administrative Agent entered into the Aircraft,
Engines, Propellers and Spare Parts Mortgage and Security Agreement, dated as of
March 23, 2007 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Aircraft Mortgage”);
          WHEREAS, the Borrower wishes to amend certain provisions of the Loan
Agreement, the Security Agreement and the Aircraft Mortgage as set forth herein;
          WHEREAS, at the request of the Borrower, the Requisite Lenders have
delivered consent letters, each in the form of Exhibit A hereto (a “Lender
Consent Letter”), to the Administrative Agent consenting to the amendments as
set forth herein in their entirety; and
          NOW, THEREFORE, in consideration of the mutual agreements contained
herein, the parties hereto agree as follows:

S-1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          Section 1.1 Definitions Except as otherwise defined in this Amendment,
terms defined in Section 1.1 of the Loan Agreement are used herein as defined
therein.
ARTICLE II
AMENDMENTS TO THE LOAN AGREEMENT, THE SECURITY AGREEMENT AND THE AIRCRAFT
MORTGAGE
THE AIRCRAFT MORTGAGE
          Section 2.1 Amendments to Definitions The following definitions
contained in Section 1.1 of the Loan Agreement are hereby amended as follows as
of the Effective Date:
               (a) Airbus Financing Letter Agreement. The definition of Airbus
Financing Letter Agreement is hereby amended and restated in its entirety as
follows:
               ““Airbus Financing Letter Agreement” means, collectively, (i) the
A350 XWB Financing Letter Agreement, dated as of October 2, 2007, among US
Airways, AWA, the Borrower, and AVSA, S.A.R.L., or any financing pursuant
thereto, as amended, restated, supplemented or modified from time to time,
(ii) the A320 Family Financing Letter Agreement, dated as of October 2, 2007,
among US Airways, AWA, the Borrower, and AVSA, S.A.R.L., or any financing
pursuant thereto, as amended, restated, supplemented or modified from time to
time, and (iii) the A321 Junior Financing Letter Agreement, dated as of
October 20, 2008, among US Airways and Airbus S.A.S., or any financing pursuant
thereto, as amended, restated, supplemented or modified from time to time.”
               (b) Asset Sale. The definition of Asset Sale is hereby amended by
(i) deleting the parenthetical “(including available seat miles and frequent
flier miles (including dividend and flightfund miles))” from clause (a) of the
proviso; (ii) deleting the word “or” immediately prior to clause (l) thereof;
and (iii) adding “; or (m) the sale, transfer or other disposition of available
seat miles and frequent flier miles (including dividend miles)” after the word
“amounts” at the end of clause (l) thereof.
               (c) Collateral Release Value. The definition of Collateral
Release Value is hereby amended by adding the following proviso after the
parenthetical at the end of the definition: “; provided that with respect to any
Specified Transaction, the Collateral Release Value is the minimum amount
necessary to satisfy the applicable Specified Transaction Prepayment Condition
with respect to such Specified Transaction”.

 



--------------------------------------------------------------------------------



 



               (d) Excess Cash Flow. The definition of Excess Cash Flow is
hereby amended by amending and restating clause (iii)(A) thereof as follows:
          “(iii) the sum of (A) payments by the Obligors of scheduled principal
and interest with respect to the consolidated Indebtedness of the Borrower (but
excluding Indebtedness that is solely the obligation of any Subsidiary that is
not an Obligor) during such period, to the extent such payments are not
prohibited under this Agreement”.
               (e) Excluded Cash. The definition of Excluded Cash is hereby
amended by (i) deleting the word “or” at the end of clause (vii) thereof;
(ii) replacing the period at the end of clause (viii) thereof with “; or” and
(iii) adding the following new clauses (ix), (x) and (xi):
          “(ix) subject to Liens securing reimbursement obligations in respect
of letters of credit issued for the account of any Obligor for the benefit of
any credit card processor, so long as the aggregate amount of such cash and Cash
Equivalents does not exceed 115% of the maximum available amount under the
secured letters of credit;
          (x) subject to Liens securing the GECAS Financing to cure collateral
deficiencies thereunder; or
          (xi) proceeds of any property subject to a Lien in favor of a Person
other than the Administrative Agent to the extent the Lien on such property is
permitted hereunder or cash and cash equivalents from time to time in possession
of a third party pursuant to a mortgage, indenture or similar instrument that
the Obligors are permitted to enter into hereunder.”
               (f) Excluded Property — Leases. The definition of Excluded
Property is hereby amended by adding the following immediately after the end of
clause (i)(3) thereof: “, in each case together with improvements and fixtures
located on such leased real property”.
               (g) Excluded Property — Aircraft Related Equipment. The
definition of Excluded Property is hereby amended by (i) deleting the word
“Spare” in the parenthetical in clause (ii) thereof and (ii) adding the
following immediately after the words “Supporting Route Facilities” in clause
(ii) thereof: “and any rights of any Obligor as lessee, licensee, lessor or
licensor with respect to a lease or license of any of the foregoing and any
other assets customarily securing Indebtedness used to acquire, finance or
refinance such Aircraft Related Equipment, Gates, Slots or Supporting Route
Facilities such as all books, records, logs,

 



--------------------------------------------------------------------------------



 



manuals, data and inspection, modification and overhaul records, related
intellectual property (whether owned or leased) or the like and, in the case of
spare parts, spare part tracking systems and any and all computer programs and
inventory management systems (including but not limited to all source codes and
user interfaces associated therewith as well as all date files used as input
thereto and data files or other records generated thereby) used to track and
manage the location, use, and maintenance status of spare parts and appliances,
in each case”.
               (h) Excluded Property — Property Subject to a Lien. The
definition of Excluded Property is hereby amended by deleting the phrases “on
the Closing Date” and “, or following the Closing Date,” in clause
(iii) thereof.
               (i) Excluded Property — Engine and Simulator Purchase Agreements.
The definition of Excluded Property is hereby amended by adding the following
immediately after the words “aircraft purchase agreements” in clause
(vii) thereof: “, engine purchase agreements, Flight Simulator purchase
agreements and, to the extent entered into after the Closing Date, other
agreements for the purchase of Aircraft Related Equipment, in each case”.
               (j) Excluded Property — Property Pledged or Sold in Specified
Transactions. The definition of Excluded Property is hereby amended by
(i) deleting the word “and” immediately prior to clause (viii) thereof and
(ii) adding the following at the end of clause (viii) thereof: “; (ix) any
property sold, transferred, disposed of, or pledged or financed in connection
with a Specified Transaction (it being understood that such property (and all
subsequently acquired property of the same type) shall remain Excluded Property
regardless of whether it is subsequently released from such Specified
Transaction)”.
               (k) Flight Simulators. The definition of Flight Simulators is
hereby amended by adding “, whether now owned or hereafter acquired” immediately
after the word “Obligor”.
               (l) Gates. The definition of Gates is hereby amended and restated
in its entirety as follows:
          ““Gates” means all of the right, title, privilege, interest and
authority of any Obligor with respect to premises used for the purpose of
holdroom seating and boarding space and related aircraft parking positions to
enplane and deplane passengers at any airport or terminal in the United States
or in any foreign country, at which such Obligor, or any sublessee of such
Obligor, as the case may be, conducts scheduled operations, arising under any
lease, usufruct, use agreement, facility agreement or similar agreement
governing the right to use that portion of the premises demised or covered by
such lease, usufruct, use agreement, facility agreement or similar agreement,
whether now owned or hereafter acquired.”

 



--------------------------------------------------------------------------------



 



               (m) Loan. The definition of Loan is hereby amended by deleting
“(a)” immediately after the words “Section 2.1”.
               (n) Net Condemnation Proceeds. The definition of Net Condemnation
Proceeds is hereby amended by inserting “, or having a Lien on,” immediately
after the words “beneficial interest in” in clause (ii)(c) thereof.
               (o) Net Insurance Proceeds. The definition of Net Insurance
Proceeds is hereby amended by inserting “, or having a Lien on,” immediately
after the words “beneficial interest in” in clause (ii)(c) thereof.
               (p) Replacement Secured Financing. The definition of Replacement
Secured Financing is hereby amended by adding the following immediately after
the word “transaction” the last time it appears in the definition: “; provided
that the GECAS Financing and any other Specified Transaction that is structured
as a financing transaction that is secured by any of the Obligors’ Appraised
Collateral or Accounts shall be deemed to constitute a Replacement Secured
Financing so long as the applicable Specified Transaction Prepayment Condition
is satisfied with respect thereto.”
               (q) Routes. The definition of Routes is hereby amended and
restated in its entirety as follows:
          ““Routes” means a right, license, permit, or other authorization held
by the Borrower or any other Obligor, whereby the Borrower, or, if applicable,
such other Obligor is entitled or permitted to fly between two or more points,
either within one country or between two countries, including without
limitation, applicable designations pursuant to any transport agreement between
the United States and a foreign government, frequencies, exemption and
certificate authorities, Fifth Freedom Rights and “behind/beyond rights”,
whether now owned or hereafter acquired.”
               (r) Supporting Route Facilities. The definition of Supporting
Route Facilities is hereby amended and restated in its entirety as follows:
          ““Supporting Route Facilities” means the takeoff and/or landing rights
(which are not Slots), ticket counters, office space, terminals, maintenance
facilities and baggage claim areas at each airport which are necessary to
operate a Route held by the Borrower or any other Obligor, whether now held or
hereafter acquired.”
               Section 2.2 New Definitions. The following new definitions are
hereby added to Section 1.1 in proper alphabetical order:

 



--------------------------------------------------------------------------------



 



               (a) Barclays Financing. “Barclays Financing” America West
Co-Branded Card Agreement, dated January 25, 2005, between US Airways and
Barclays as amended, restated, supplemented or modified from time to time.
               (b) Engines. “Engines” means any aircraft engines owned by an
Obligor, whether now owned or hereafter acquired.
               (c) GECAS Financing. “GECAS Financing” means, collectively, the
Senior Secured Spare Parts Financing Facility, dated as of October 20, 2008 and
the Senior Secured Spare Engines Financing Facility, dated as of October 20,
2008, to be entered into with General Electric Capital Corporation which
financing facilities shall be secured by, among other things, spare parts
(including all rotables, repairables, expendables and appliances), spare engines
(including all appliances) and other property customarily securing spare parts
and spare engines financings, including, among other things, computer software,
all books, records, logs, manuals, data and inspection, modification and
overhaul records relating to such spare parts or spare engines, insurance,
requisition and condemnation proceeds relating to such spare parts and spare
engines, warranty assignments, purchase agreement assignments and the like and
proceeds of the foregoing.
               (d) Other Specified Transaction. “Other Specified Transaction”
means any sale, transfer or other disposition of Appraised Collateral and/or
Accounts and related assets or any financing secured by any such assets that
previously secured the Obligations (whether pursuant to a loan agreement, note
purchase agreement, credit facility, indenture, mortgage, sale and leaseback
transaction or otherwise) so long as, in each case, such transaction is
consummated on or after the Third Amendment Effective Date and on or before
September 30, 2009 and at the time of the closing of any such transaction the
Borrower has satisfied the Other Specified Transaction Prepayment Condition.
               (e) Other Specified Transaction Prepayment Condition. “Other
Specified Transaction Prepayment Condition” means, with respect to any Other
Specified Transaction, the requirement that at the time of the consummation of
such Other Specified Transaction, the Borrower shall have delivered to the
Administrative Agent, for the ratable benefit of the Lenders, an amount in cash
equal to not less than 75% of the aggregate Appraised Value of the Appraised
Collateral sold, transferred, disposed of, pledged or financed in such Other
Specified Transaction (or in the case of any sale, transfer, disposition or
financing of Accounts, 75% of the Collateral Value of all Eligible Accounts
sold, transferred, disposed of or pledged in such transaction), which amount
shall be applied to prepay the Loan in accordance with Section 2.5.
               (f) Primary Specified Transaction. “Primary Specified
Transaction” means the GECAS Financing so long as such transaction is
consummated on the Third Amendment Effective Date and at the time of the closing
of any such transaction the Borrower has satisfied the Primary Specified
Transaction Prepayment Condition.

 



--------------------------------------------------------------------------------



 



               (g) Primary Specified Transaction Prepayment Condition. “Primary
Specified Transaction Prepayment Condition” means the requirement that at the
time of the consummation of the Primary Specified Transaction, the Borrower
shall have prepaid the Loan in an aggregate amount of not less than
$400 million.
               (h) Specified Transaction. “Specified Transaction” means the
Primary Specified Transaction and any Other Specified Transaction.
               (i) Specified Transaction Prepayment Condition. “Specified
Transaction Prepayment Condition” means (i) in the case of the Primary Specified
Transaction, the Primary Specified Transaction Prepayment Condition and (ii) in
the case of any Other Specified Transaction, the Other Specified Transaction
Prepayment Condition.
               (j) Third Amendment. “Third Amendment” means the Amendment to
Loan Agreement, Security Agreement and Aircraft Mortgage, dated as of
October 20, 2008, among the Administrative Agent, the Borrower and certain
Subsidiaries of the Borrower party thereto.
               (k) Third Amendment Effective Date. “Third Amendment Effective
Date” means the “Effective Date” as defined in the Third Amendment.
          Section 2.3 Further Amendments.
               (a) Notice of Voluntary Prepayments. Section 2.4(a) is hereby
amended by adding the following parenthetical immediately after the words
“fifteen (15) days,”: “(or three (3) days, in the case of a prepayment in
connection with the Primary Specified Transaction and five (5) days, in case of
a prepayment in connection with an Other Specified Transaction)”.
               (b) Mandatory Prepayments — Replacement Secured Financings.
Section 2.5(a) is hereby amended by adding the following proviso to the end of
the first sentence thereof: “provided that if the Replacement Secured Financing
is also a Primary Specified Transaction or Other Specified Transaction, the
amount required to be prepaid pursuant to this Section 2.5(a) shall be limited
to the minimum amount, if any, necessary to be prepaid to satisfy the Primary
Specified Transaction Prepayment Condition (in the case of the Primary Specified
Transaction) or the Other Specified Transaction Prepayment Condition (in the
case of an Other Specified Transaction).”
               (c) Mandatory Prepayments — Asset Sales. Section 2.5(b) is hereby
amended by adding the following proviso to the end of the first paragraph
thereof: “provided,

 



--------------------------------------------------------------------------------



 



further, however that if the Asset Sale is also a Primary Specified Transaction
or an Other Specified Transaction, the amount required to be prepaid pursuant to
this Section 2.5(b) shall be limited to the minimum amount, if any, necessary to
be prepaid to satisfy the Primary Specified Transaction Prepayment Condition (in
the case of the Primary Specified Transaction) or the Other Specified
Transaction Prepayment Condition (in the case of an Other Specified
Transaction).”
               (d) Additional Obligors; Collateral. Section 5.8(d) is hereby
amended by (i) adding the words “or additional assets are being deposited or
pledged in accordance with the definition of Other Specified Transaction
Prepayment Condition” immediately following the words “Section 5.8(c)” and
(ii) adding the words “or additional assets” immediately after the words “Cure
Collateral” in the second place those words appear in Section 5.8(d).
               (e) Permitted Liens — PDP Payments. Section 6.1(a)(ii) is hereby
amended by adding the words “engines, Flight Simulators and other Aircraft
Related Equipment” immediately after the word “aircraft” in clause (E) thereof.
               (f) Permitted Liens — Insurance and Requisition Proceeds;
Standard Warranties. Section 6.1(a)(ii) is hereby further amended by
(i) replacing the term “Aircraft” with the term “aircraft” each place it appears
in clause (H) thereof. In addition, Section 6.1(a)(iii) is hereby amended and
restated in its entirety as follows:
          “Liens on any insurance and requisition proceeds received with respect
to any aircraft, engine, Flight Simulator or other Aircraft Related Equipment
and the benefit of all standard warranties related thereto, in each case to the
extent that the aircraft, engine, Flight Simulator or other Aircraft Related
Equipment does not constitute Collateral”.
               (g) Permitted Liens — Replacement Secured Financing.
Section 6.1(a)(ix) is hereby amended by deleting the words “with the Net Issue
Proceeds of” and replacing such words with “in connection with”.
               (h) Permitted Liens — Second Lien. Section 6.1(a)(xiii) is hereby
amended and restated in its entirety as follows:
          “Liens on any of the Collateral securing Indebtedness or other
obligations so long as they are junior to the Liens in favor of the
Administrative Agent securing the Obligations pursuant to an intercreditor
agreement containing the terms set forth on Exhibit K, it being understood and
agreed that the Administrative Agent is authorized to execute and deliver such
an intercreditor agreement on behalf of itself, the

 



--------------------------------------------------------------------------------



 



          Lenders and the other Secured Parties (without the need for any
further consent or action by any Lender or any other Secured Party)”.
               (i) Permitted Liens — No Restrictions on Subsidiary
Distributions. Section 6.1(b) is hereby amended by deleting the word “or”
immediately before clause (v) thereof, and adding the following after the end of
clause (v) and before the phrase “, no Obligor will, nor will it permit any
other Obligor to, create or otherwise cause to exist any Payment Restriction
with respect to any Subsidiary of any Obligor”: “or (vi) for restrictions on
property or assets subject to a Lien permitted hereunder”.
               (j) Restricted Payments — Prepayments. Section 6.3(g) is hereby
amended by replacing the word “Borrower” the first time it appears with the word
“Obligors”.
               (k) Minimum Unrestricted Cash. Section 6.4(c) is hereby amended
by adding the following proviso immediately after “$1,250,000,000”: “; provided
that the minimum amount of Unrestricted Cash required to be maintained pursuant
to this Section 6.4(c) shall be reduced on a dollar-for-dollar basis for each
dollar of the Loan prepaid in connection with a Specified Transaction until the
minimum Unrestricted Cash is $750,000,000, at which point there shall be no
further reductions”.
               (l) No Further Negative Pledge. Section 6.11 is hereby amended by
(i) replacing the words “Asset Sale” with the words “asset sale” in clause
(a) thereof and (ii) adding the following immediately after the words “Airbus
Financing Letter Agreement” in clause (c) thereof: “, the GECAS Financing”.
               (m) Asset Sales. Section 6.13 is hereby amended by adding the
following sentence at the end thereof: “Notwithstanding the foregoing, to the
extent that any Specified Transaction is structured as an Asset Sale, (i) the
Borrower or any Obligor shall be permitted to consummate such Asset Sale without
regard to the provisions of this Section 6.13 so long as the applicable
Specified Transaction Prepayment Condition is satisfied and (ii) the Net Cash
Proceeds received from any such Asset Sale shall not count against the
$250,000,000 cap in clause (i) of this Section 6.13.”
               (n) Events of Default — Cross Default. Section 7.1(b) is hereby
amended by adding the words “or the Barclays Financing” immediately after the
words “Juniper Financing” each place they appear.
               (o) Events of Default — Default under Agreement. Section 7.1(c)
is hereby amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          “(c) failure by an Obligor (1) to perform or comply with any term or
condition contained in Section 5.2, Section 5.10 or Article VI of this Agreement
(other than Section 6.4) or (2) to perform or comply with the provisions set
forth in Section 6.4(a), except that, in the case of any such failure to perform
or comply arising by reason of a fluctuation in the value of all cash and other
investments in accounts subject to the Control Agreements referred to therein,
no Event of Default shall occur unless such failure to perform or comply shall
not have been remedied or waived within 5 Business Days after the date of such
failure to perform or comply”.
               (p) Exhibit K. Exhibit K is hereby amended and restated in the
form of Exhibit B hereto.
          Section 2.4 Amendments to the Security Agreement.
               (a) Excluded Assets — Aircraft Related Equipment. Clauses (i) and
(ii) of the definition of Excluded Assets are hereby amended and restated in
their entirety as follows:
          (i) any aircraft, airframes, aircraft engines or propellers and parts
and appliances attached thereto, all spare parts and appliances relating to any
aircraft, airframes, aircraft engines or propellers, any rights of any Obligor
as lessee, licensee, lessor or licensor with respect to a lease or license of
any of the foregoing any other assets customarily securing Indebtedness used to
acquire, finance or refinance such assets such as all books, records, logs,
manuals, data and inspection, modification and overhaul records, related
Intellectual Property (whether owned or leased) and, in the case of spare parts,
spare part tracking systems and any and all computer programs and inventory
management systems (including but not limited to all source codes and user
interfaces associated therewith as well as all date files used as input thereto
and data files or other records generated thereby) used to track and manage the
location, use, and maintenance status of spare parts and appliances and related
purchase agreements and warranty rights and the like, and all assets of the type
specified in Sections 2.1(a) through (j) of the Aircraft Mortgage, in each case
whether now owned or hereafter acquired, including all Airframes, Engines,
Propellers and Spare Parts (each as defined in the Aircraft Mortgage);
          (ii) any Slots, Gates, Routes and Supporting Route Facilities (each as
defined in the Loan Agreement)` now held or owned or hereafter acquired by any
of the Grantors;
               (b) Excluded Assets — Flight Simulators. Clause (vii) of the
definition of Excluded Assets is hereby amended and restated as follows:
          (vii) any Flight Simulator (other than any Flight Simulator described
on part (a) of Schedule I hereto and any other Flight Simulator specifically

 



--------------------------------------------------------------------------------



 



identified and subjected to the Lien hereof pursuant to a supplement hereto)
and, all replacements and substitutions therefor and any other assets
customarily securing Indebtedness used to acquire, finance or refinance Flight
Simulators, such as all records, logs and other documents and the like at any
time maintained with respect to the foregoing, all purchase agreements and
warranty rights with respect to any of the foregoing, all Intellectual Property
embedded in or used primarily with respect thereto, all rents, issues, profits,
revenues and other income therefrom, and all proceeds thereof.
               (c) Excluded Assets — Leased Property. Clause (viii) of the
definition of Excluded Assets is hereby amended by inserting the following
immediately after the word “material” at the end thereof: “and any fixtures and
improvements located on the leased premises”.
               (d) Excluded Assets — Liens. The definition of Excluded Assets is
hereby amended by deleting the words “on the Closing Date” in clause
(ix) thereof.
               (e) Excluded Assets — Tempe Property, CFCs, Aircraft Purchase
Agreements, Aircraft Related Equipment, Property Subject to Specified
Transactions, Proceeds. (i) clause (xi) of the definition of Excluded Assets is
hereby amended by deleting the word “and” at the end thereof; (ii) clause
(xii) of the definition of Excluded Assets is hereby amended by replacing the
period at the end thereof with a semicolon; and (iii) the following new clauses
(xiii) through (xviii) are added to the definition of Excluded Assets:
          (xiii) the Tempe Property and any Investments permitted under
Section 6.2(xiii) of the Loan Agreement;
          (xiv) 35% of the Voting Stock of Subsidiaries of the Grantors that are
CFCs;
          (xv) aircraft purchase agreements, engine purchase agreements, Flight
Simulator purchase agreements and, to the extent entered into after the Closing
Date, other agreements for the purchase of Aircraft Related Equipment, in each
case which by their terms are not assignable;
          (xvi) all property described in clause (ii) of the definition of
Excluded Property that is acquired after the Closing Date (other than Ground
Service Equipment, it being understood that Ground Service Equipment shall be
included in Pledged Equipment and shall constitute Collateral whether now owned
or hereafter acquired);

 



--------------------------------------------------------------------------------



 



               (xvii) from and after the consummation of a Specified
Transaction, all property sold, transferred, disposed of or pledged or financed
in connection with such Specified Transaction (and all subsequently acquired
property of the same type) regardless of whether such property remains subject
to such Specified Transaction; and
               (xviii) Proceeds of the foregoing.
               (f) Flight Simulator. The definition of Flight Simulator is
hereby amended and restated in its entirety as follows:
          “Flight Simulators” has the meaning set forth in the Loan Agreement.
          Section 2.5 Amendments to the Aircraft Mortgage.
               (a) Grant of Security Interest. The proviso immediately following
the first sentence of Section 2.1 is hereby amended by inserting immediately
following “Section 2.1,” the first time such section reference appears:
“(A) from and after the Third Amendment Effective Date, and without limiting the
definition of Engines or the provisions of Section 3.5(a) to (e) hereof,
Collateral shall not include any estate, right, title or interest of (x) US
Airways (but, except as provided in clause (y) and (z) below, shall continue to
include the right, title and interest of each other Grantor) in Spare Parts,
Released Engines identified as being owned on Schedule V hereto by US Airways
(or formerly owned by America West Airlines, LLC) or any Contract Rights,
Records, insurance proceeds, condemnation proceeds or monies or securities
related thereto, (y) PSA in Released Engines identified as being owned on
Schedule V hereto by PSA or any Contract Rights, Records, insurance proceeds,
condemnation proceeds or monies or securities related thereto and (z) America
West Airlines, LLC (formerly known as America West Airlines Inc.), if any, in
Spare Parts and or Released Engines formerly owned by it and currently owned by
US Airways or any Contract Rights, Records, insurance proceeds, condemnation
proceeds or monies or securities, if any, related thereto and (B)”.
               (b) Appendix A — Released Engines. The following new definitions
are hereby added to Appendix A in proper alphabetical order:
               “Released Engines” means the engines listed on Schedule V
hereto.”
               (c) Schedule V. Schedule V is to be added to the Aircraft
Mortgage in the form of Exhibit C hereto.

 



--------------------------------------------------------------------------------



 



ARTICLE III
LENDER CONSENT
     Each Lender executing a Lender Consent Letter and providing it to the
Administrative Agent hereby consents to and authorizes (a) this Amendment and
the amendments to the Loan Agreement contained herein, including the terms,
conditions, and forms of the exhibits hereto, (b) the amendments to the Security
Agreement and Aircraft Mortgage contained herein, including the terms,
conditions and forms of the exhibits and schedules thereto, (c) the
Administrative Agent to release any Liens on assets not constituting Collateral
or any assets sold, transferred, disposed of, pledged or financed in any
Specified Transaction, including after giving effect to this Amendment, and to
execute and file such documents, instruments and agreements (including releases
under the Aircraft Mortgage) necessary or desirable to effectuate such release
and (d) the Administrative Agent to execute and perform an intercreditor
agreement on terms not inconsistent with those set forth in Exhibit B hereto.
ARTICLE IV
REPRESENTATION AND WARRANTIES
          Section 4.1 Representations and Warranties. The Borrower represents
and warrants to each of the parties to the Loan Agreement that (a) the execution
and delivery by the Borrower of this Amendment have been duly authorized by the
Borrower and, when executed and delivered, this Amendment will constitute the
valid, legally binding and (subject to general equitable principles, insolvency,
liquidation, reorganization and other laws of general application relating to
creditors’ rights or claims or the concepts of materiality, reasonableness, good
faith and fair dealing) enforceable obligation of the Borrower, (b) no Default
or Event of Default has occurred and is continuing on the date hereof and
(c) all written information that has been or will hereafter be made available to
the Administrative Agent, any Lender or any potential Lender by or on behalf of
the Borrower, its subsidiaries, any of its affiliates or any of their respective
representatives in connection with this Amendment in respect of the Borrower,
its subsidiaries and its affiliates is and will be, when taken as a whole and in
light of the circumstances under which such information was provided, complete
and correct in all material respects at the time provided and does not and will
not, when taken as a whole and in light of the circumstances under which such
information was provided, at the time provided, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were or are made; provided that with respect to projected
financial information contained in any such document or furnished to any party
hereto by or on behalf of the Borrower, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered thereby may differ from the projected results.

 



--------------------------------------------------------------------------------



 



ARTICLE V
EFFECTIVENESS
          Section 5.1 Effectiveness. This Amendment shall become effective upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Effective
Date”):
               (a) The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Obligors.
               (b) The Requisite Lenders shall have consented to this Amendment,
by executing a Lender Consent Letter.
               (c) The Primary Specified Transaction shall be consummated on the
Effective Date immediately following the effectiveness of this Amendment.
               (d) The Administrative Agent shall have received
(i) reimbursement of its reasonable, out-of-pocket expenses incurred in
connection with this Amendment, (ii) for the account of each Lender that
provides a Lender Consent Letter on or before midnight New York time on
October 17, 2008, an amendment fee equal to 1.5% of such Lender’s outstanding
Loans as at 9:00 a.m. New York time on the Effective Date (and prior to any
prepayment of Loans made on such date), (iii) for the account of each Lender
that provides a Lender Consent Letter after midnight New York time on
October 17, 2008 and before 5:00 p.m. on October 20, 2008, an amendment fee
equal to 0.75% of such Lender’s outstanding Loans as at 9:00 a.m. New York time
on the Effective Date (and prior to any prepayment of Loans made on such date)
and (iv) all other fees payable by the Borrower pursuant to the Fee Letter,
dated as of October 2, 2008, between Citigroup Global Markets Inc. and the
Borrower.
ARTICLE VI
MISCELLANEOUS
          Section 6.1 Miscellaneous. The Loan Agreement, the Security Agreement,
the Aircraft Mortgage the SGR Security Agreement and all other Loan Documents
shall remain unchanged (except as provided in Article II hereof) and in full
force and effect. No amendments to the Security Agreement affect the liens
granted or purported to be granted or required to be granted under the Aircraft
Mortgage, the SGR Security Agreement or the Leasehold Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing (Pennsylvania)
dated as of March 21, 2007 among US Airways, Inc. and the Administrative Agent.
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Amendment by signing

 



--------------------------------------------------------------------------------



 



any such counterpart. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York. Each reference to the Loan
Agreement, the Security Agreement and the Aircraft Mortgage in the Loan
Documents shall be deemed to be a reference to the Loan Agreement, Security
Agreement or Aircraft Mortgage (as applicable) as amended hereby.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

                  US AIRWAYS GROUP, INC.,
as Borrower            
 
           
 
  By:   /s/ Thomas T. Weir    
 
           
 
  Name:   Thomas T. Weir    
 
  Title:   Vice President and Treasurer    
 
                US AIRWAYS, INC.    
 
           
 
  By:   /s/ Thomas T. Weir    
 
           
 
  Name:   Thomas T. Weir    
 
  Title:   Vice President and Treasurer    
 
                AMERICA WEST AIRLINES, LLC (as successor to         AMERICA WEST
AIRLINES, INC.)        
 
           
 
  By:   /s/ Thomas T. Weir    
 
           
 
  Name:   Thomas T. Weir    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  AMERICA WEST HOLDINGS, LLC (as successor to         AMERICA
WEST HOLDINGS CORPORATION)            
 
           
 
  By:   /s/ Thomas T. Weir    
 
           
 
  Name:   Thomas T. Weir    
 
  Title:   Vice President and Treasurer    
 
                MATERIAL SERVICES COMPANY, INC.    
 
           
 
  By:   /s/ Caroline B. Ray    
 
           
 
  Name:   Caroline B. Ray    
 
  Title:   Secretary    
 
                PSA AIRLINES, INC.    
 
           
 
  By:   /s/ Keith Houk    
 
           
 
  Name:   Keith Houk    
 
  Title:   President and Chief Executive Officer    
 
                PIEDMONT AIRLINES, INC.    
 
           
 
  By:   /s/ Caroline B. Ray    
 
           
 
  Name:   Caroline B. Ray    
 
  Title:   Secretary    

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC.,         as Administrative Agent
   
 
           
 
  By:   /s/ James J. McCarthy    
 
           
 
  Name:   James J. McCarthy    
 
  Title:   Managing Director and Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF LENDER CONSENT
CONSENT
Dated as of October ___, 2008
          Reference is hereby made to the $1,600,000,000 Loan Agreement dated as
of March 23, 2007 (as amended, modified and supplemented and in effect from time
to time, the “Loan Agreement”), by and among US Airways Group, Inc., as
borrower, its subsidiaries from time to time party thereto, the several lenders
from time to time party therto and Citicorp North America, Inc., as
administrative agent and collateral agent (the “Agent”) for the Lenders.
Capitalized terms used but not defined herein have the meaning given to such
terms in the Loan Agreement (as amended by the Amendment).
          The undersigned, as a Lender under the Loan Agreement, hereby
(a) consents to an Amendment to Loan Agreement, Security Agreement and Aircraft
Mortgage substantially in the form of Exhibit A hereto (the “Amendment”) and
consents to the execution, delivery and performance by the Agent, on behalf of
the Lender, of the Amendment, (b) authorizes the Agent to release any Liens on
assets not constituting Collateral or any assets sold, transferred, disposed of,
pledged or financed in any Specified Transaction, including after giving effect
to the Amendment, and to execute and file such documents, instruments and
agreements (including releases under the Aircraft Mortgage) necessary or
desirable to effectuate such release or as more fully provided in Article III of
the Amendment and (c) the Agent to execute, deliver and perform an intercreditor
agreement on terms not inconsistent with those set forth in Exhibit B of the
Amendment.
          This consent shall terminate and be of no further force or effect if
the Effective Date of the Amendment does not occur on or before November 14,
2008.
          Print Name of Institution:                                         

            By                                          
     Title:
                     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO CONSENT
[see attached]

 



--------------------------------------------------------------------------------



 



Exhibit B
EXHIBIT K
TERMS OF LIEN SUBORDINATION

(i)   the Lenders will have exclusive rights to exercise, and a block on the
ability of the lenders under the second lien facility (the “Junior Lienholders”)
to exercise lien-related rights and remedies until after the expiration of a
standstill period of 180 days and thereafter so long as the Lenders have
commenced the exercise of remedies;

(ii)   the Junior Lienholders will not object to the amount, enforceability or
priority of the Lenders’ claims or liens and will acknowledge that the Lenders’
senior obligations for purposes of the intercreditor agreement will include post
petition interest, whether or not allowed;

(iii)   the Junior Lienholders will not object to (or support others in
objecting to) a “debtor-in-possession” financing or use of cash collateral;

(iv)   the Junior Lienholders will not object to the Lenders’ adequate
protection, nor will the Junior Lienholders seek adequate protection in the form
of cash payments without the consent of the Lenders; provided that, Junior
Lienholders shall be entitled to obtain replacement liens on the Collateral if
the Lender’s first obtain a replacement lien on such Collateral so long as the
Junior Lienholders’ lien is subordinate to the Lender’s lien on at least the
same terms hereof;

(v)   the Junior Lienholders will not object, and will be deemed to have
consented to (including for purposes of Section 363(f) of the Bankruptcy Code),
any sale or disposition of the Collateral under the Loan Documentation consented
to by the Lenders whether in a consensual sale or disposition, upon enforcement
of rights outside of bankruptcy, in any bankruptcy proceeding or otherwise, and
the Junior Lienholders will be deemed to have released their liens on such
assets (but shall retain their lien on the sale proceeds thereof subject to all
rights of the Lenders to such proceeds);

(vi)    the Junior Lienholders shall retain the same rights as any unsecured
creditor;

(vii)   the Lenders and the Junior Lienholders shall have separate grants of
security and vote as separate classes on any plan of reorganization in
connection with any bankruptcy proceeding;

(viii)   the documentation with respect to the second lien facility will not be
amended in certain respects without the consent of the Lenders; and

(ix)   No provisions inconsistent with the terms of this Exhibit shall be
included in any documentation related to the Junior Lienholders’ facilities.

 



--------------------------------------------------------------------------------



 



Exhibit C
SCHEDULE V
RELEASED ENGINES
SCHEDULE OF RELEASED ENGINES — PSA Airlines

          Manufacturer   Model   Serial Number General Electric   CF34-3B1  
E950494 General Electric   CF34-8C1   E965668

SCHEDULE OF RELEASED ENGINES — US Airways

              Manufacturer   Model   Serial Number Pratt & Whitney   PW4168A    
733466   Pratt & Whitney   PW4168A     733486   Pratt & Whitney   PW4168A    
733514   Rolls Royce   RB211-535E4     30549   Rolls Royce   RB211-535E4    
30591   Rolls Royce   RB211-535E4     30921   Rolls Royce   RB211-535E4    
31202   Rolls Royce   RB211-535E4     31411   Rolls Royce   RB211-535E4    
31415   Rolls Royce   RB211-535E4     31416   CFM International   CFM56-3B2    
720235   CFM International   CFM56-3B2     721196   CFM International  
CFM56-3B2     721222   CFM International   CFM56-3B2     722445   CFM
International   CFM56-3B2     724636   General Electric   CF6-80C2B2     695424
  General Electric   CF6-80C2B2     695425   CFM International   CFM56-3B2    
720601 * CFM International   CFM56-3B1     720772 * CFM International  
CFM56-3B1     720867 * CFM International   CFM56-3B2     721179 * CFM
International   CFM56-3B2     721395 * Rolls Royce   RB211-535E4     30503 * IAE
  V2500-A1     V0089 * IAE   V2500-A1     V0334 * IAE   V2500-A1     V0340 * IAE
  V2527-A5     V10120 *

 



--------------------------------------------------------------------------------



 



          Manufacturer   Model   Serial Number IAE   V2527-A5   V10335* IAE  
V2527-A5   V10516* IAE   V2527-A5   V10549* IAE   V2527-A5   V10642* IAE  
V2527-A5   V10676* IAE   V2524-A5   V10783* IAE   V2527-A5   V10817*

 
* Formerly assets of America West Airlines, LLC (as successor to America West
Airlines, Inc.)

 